Case 1:20-cr-00412-AT Document18 Filed 08/24/20 Page 1 of 1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
UNITED STATES OF AMERICA, DOC #:

DATE FILED: 8/24/2020

 

-against-
20 Cr. 412 (AT)
BRIAN KOLFAGE, ORDER
STEPHEN BANNON,

ANDREW BADOLATO, and
TIMOTHY SHEA,

 

Defendants.
ANALISA TORRES, District Judge:

 

It is hereby ORDERED that the Court will hold an initial appearance in this action on
August 31, 2020, at 1:00 p.m., using the Court’s videoconferencing software. See In re
Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 2 (S.D.N-Y. Jun. 24, 2020)
(“[C]onditions make it necessary for the judges in this District to continue to conduct
proceedings remotely, by videoconference or teleconference,” including “[a]rraignments under
Rule 10 of the Federal Rules of Criminal Procedure.”). Chambers will provide the parties with
instructions on how to appear via video.

To optimize the quality of the video feed, only the Court, Defendants, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling (888) 398-
2342 or (215) 861-0674 and entering access code 5598827. All of those accessing the
conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.

Dated: August 24, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge
